Citation Nr: 1225467	
Decision Date: 07/23/12    Archive Date: 07/30/12

DOCKET NO.  08-22 206	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for degenerative joint disease of the left knee, also claimed as residuals of medial meniscal tear repair.

2.  Entitlement to an initial evaluation in excess of 10 percent for degenerative joint disease of the right ankle.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

N. Kroes, Counsel


INTRODUCTION

The Veteran served on active duty from July 1979 to December 2006.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  The case is now under the jurisdiction of the VA RO in St. Petersburg, Florida.  In August 2010, the Veteran testified at a Board hearing before the undersigned.  A transcript of this hearing is associated with the claims file.

In March 2011, the Board remanded these issues for further evidentiary development.  The requested development was completed in part, and the case was returned to the Board for further appellate action.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

While further delay is regrettable, the Board observes that further development is required prior to adjudicating the Veteran's claims.  See 38 C.F.R. § 19.9 (2011).  

In a March 2011 remand, the Board instructed that the AOJ was to request authorization from the Veteran to obtain treatment records from Dr. Oza.  The AOJ requested this authorization from the Veteran in March 2011, and the Veteran provided the authorization in April 2011.  The AOJ sent Dr. Oza a letter requesting relevant records in June 2011 but did not receive a response.  In June and July 2011 letters, the AOJ notified the Veteran that records were requested from Dr. Oza but had not been received.  The Veteran was notified that it was ultimately her responsibility to obtain all private treatment records.  

For records not in the custody of a Federal department or agency, VA must make reasonable efforts to obtain relevant records.  See 38 C.F.R. § 3.159(c)(1) (2011).  Reasonable efforts will generally consist of an initial request for the records and, if the records are not received, at least one follow-up request.  See id.  

In this case, a second request was not made for records from Dr. Oza and there was no indication that further attempts to obtain these records would be futile.  As such, this case must be remanded to again attempt to obtain relevant records from Dr. Oza.  See id.  

According to 38 C.F.R § 3.159(e), if records are not obtained the Veteran must be provided oral (with corresponding record/documentation) or written notice that contains the following information: (i) The identity of the records VA was unable to obtain; (ii) An explanation of the efforts VA made to obtain the records; (iii) A description of any further action VA will take regarding the claim, including, but not limited to, notice that VA will decide the claim based on the evidence of record unless the claimant submits the records VA was unable to obtain; and (iv) A notice that the claimant is ultimately responsible for providing the evidence.  If records are not obtained on remand, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).  

The Veteran was seen at a Naval hospital for a follow up for arthritis in September 2010.  The history portion of the corresponding report indicates that the right ankle had become fused secondary to diffuse osteoarthritis.  On examination, it was noted that the right ankle was fused with no active or passive range of motion.  In the assessment portion of the examination report, it was again noted that the right ankle was completely fused and had absolutely no motion.  The Veteran was provided a VA joints examination in April 2011.  The examiner noted right ankle dorsiflexion from 0 to 15 degrees, and plantar flexion from 0 to 35 degrees.  The examiner also specifically noted that there was no right ankle joint ankylosis.  The findings in September 2010 and April 2011 are in stark contrast.  During her hearing, the Veteran, a Navy nurse for over 28 years, testified that her right tibia talus margin is locked.  Board Hearing Tr. at 22.  She theorized that when range of motion of her ankle was recorded this was simply her pointing her toes some and the examiner calling that flexion or extension when the joint was actually not moving.  Board Hearing Tr. at 22.  

Given the above, the Board finds that the Veteran should be afforded another VA joints examination to determine if her right ankle is fused or ankylosed.  As the most recent X-ray of the right ankle on file is from July 2008, a new ankle X-ray would be helpful in determining if the ankle joint is in fact fixed.  Importantly, if the ankle joint is fixed, the position it is fixed in will be important in deciding the correct disability percentage.  See 38 C.F.R. § 4.71a, Diagnostic Code 5270 (2011).  

Since the Board has determined that a VA examination is necessary in the instant case, the Veteran is hereby informed that 38 C.F.R. § 3.326(a) (2011) provides that individuals for whom examinations have been authorized and scheduled are required to report for such examinations.  The provisions of 38 C.F.R. § 3.655 (2011) address the consequences of a veteran's failure to attend scheduled medical examinations.  That regulation provides that, when entitlement to a benefit cannot be established or confirmed without a current VA examination and a claimant, without "good cause," fails to report for such examination scheduled in conjunction with a claim for increase, the claim shall be denied.

Accordingly, the case is REMANDED for the following action:

1.  Make a second request for records from Dr. Oza.  If a new authorization is needed to obtain these records such should be requested from the Veteran.  If any records are not available, the Veteran should be notified of such as described in 38 C.F.R. § 3.159(e).  

2.  Schedule the Veteran for a VA joints examination to determine if her right ankle is fused or ankylosed.  The claims file must be made available to and be reviewed by the examiner in conjunction with the examination.  All necessary tests, including an X-ray (barring any objection to an X-ray by the Veteran), should be performed and the results reported.

After reviewing a current X-ray and examining the Veteran, the examiner should comment on whether the Veteran's right ankle joint is fused or ankylosed.  If the joint is fused or ankylosed, the degree at which the ankle is fixed should be noted.  If the joint is not fused or ankylosed, the range of motion of the right ankle should be clearly noted in degrees, to include any additional limitation (in degrees) due to pain, weakness, etc. after repetitive use.  The examiner should address the findings noted in the September 2010 Naval hospital treatment report - that the Veteran has a fused right ankle with no motion.  

3.   After the development requested above has been completed to the extent possible, the record should again be reviewed.  If any benefit sought on appeal remains denied, then the Veteran and her representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




	(CONTINUED ON NEXT PAGE)


These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
TARA L. REYNOLDS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


